DETAILED ACTION
	This is a first office action in response to application 16/607,103 filed 12/19/2021, in which claims 1-20 are presented for examination. The most recent claim set dated 12/19/2021 is used herein. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving module”, “adjustment module”, “first data multiplexer adjusting member” throughout claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “driving module”, “adjustment module”, “first data multiplexer adjusting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to describe any specific physical element(s) that would perform this function as would be understood by a person of skill in the art. Specifically, one of skill would not understand what element in display would perform the functions related to “driving module”, “adjustment module”, “first data multiplexer adjusting member”. As an example, the claims state a “first data multiplexer adjusting member”. While multiplexers are known in the art, a “multiplexer adjusting member” is not known and one of skill would not understand the metes and bounds of this term. Thus, one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims similarly state “wherein the source adjustment voltage is configured to same as a value of an intermediate voltage of the execution time sequence.”. The language is unclear and the metes and bounds of the claim cannot be ascertained. Thus, the claims fail to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. U.S. Patent Application Publication No. 2020/0175930 A1 hereinafter Koo.

Consider Claim 1:
	Koo discloses a display driving device, comprising: (Koo, See Abstract.)
	a driving module configured to periodically output driving time sequences, (Koo, [0057], “The display panel driving circuit 130 may drive the display panel 110. In an example embodiment, the display panel driving circuit 130 may include a scan driver, a data driver, a timing controller, etc. The display panel 110 may be connected to the data driver via a plurality of data-lines. The display panel 110 may be connected to the scan driver via a plurality of scan-lines. The data driver may provide a data signal DS to the pixels P of the display panel 110 via the data-lines. The scan driver may provide a scan signal SS to the pixels P of the display panel 110 via the scan-lines. The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	wherein each of the driving time sequences comprises an execution time sequence and a blank time sequence; and (Koo, [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	an adjustment module configured to be connected to the driving module, (Koo, [0057], “The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	wherein the adjustment module outputs adjusting time sequences to the driving module in a timing range of each of the blank time sequences. (Koo, [0044], “In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 6:
	Koo discloses the display driving device according to claim 1, wherein each of the adjusting time sequences is continuous with a previous execution time sequence. (Koo, [0044], “In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 7:
	Koo discloses the display driving device according to claim 1, wherein each of the adjusting time sequences is not continuous with the execution time sequence. (Koo, [0044], “In still another example embodiment, as illustrated in FIG. 3D, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from the first point FT that is after the start point BT of the blank period BLANK(n) of the image frame IF(n) to the second point ST that is before the end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 8:
	Koo discloses the display driving device according to claim 1, wherein each of the adjusting time sequences occupies each of the blank time sequences. (Koo, [0029], “FIGS. 3A-3D are diagrams illustrating examples in which the method of FIG. 1 reflects a luminance compensation value on luminance of a backlight unit.”)

Consider Claim 9:
	Koo discloses the display driving device according to claim 1, wherein the adjustment module is further configured to be connected to a source voltage adjustment device, the source voltage adjustment device is configured to output a source voltage adjustment signal, and the adjustment module adjusts a source adjustment voltage of the adjusting time sequence according to the source voltage adjustment signal. (Koo, [0045], [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 14:
	Koo discloses a display driving device, comprising: (Koo, See Abstract.)
	 a driving module configured to periodically output driving time sequences, (Koo, [0057], “The display panel driving circuit 130 may drive the display panel 110. In an example embodiment, the display panel driving circuit 130 may include a scan driver, a data driver, a timing controller, etc. The display panel 110 may be connected to the data driver via a plurality of data-lines. The display panel 110 may be connected to the scan driver via a plurality of scan-lines. The data driver may provide a data signal DS to the pixels P of the display panel 110 via the data-lines. The scan driver may provide a scan signal SS to the pixels P of the display panel 110 via the scan-lines. The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	wherein each of the driving time sequences comprises an execution time sequence and a blank time sequence; and (Koo, [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	an adjustment module configured to be connected to the driving module, (Koo, [0057], “The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	the adjustment module outputs adjusting time sequences to the driving module in a timing range of each of the blank time sequences, each of the adjusting time sequences is continuous with previous the execution time sequence; (Koo, [0044], “In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	wherein the adjustment module is further configured to be connected to a source voltage adjustment device, the source voltage adjustment device is configured to output a source voltage adjustment signal, and the adjustment module adjusts a source adjustment voltage of the adjusting time sequence according to the source voltage adjustment signal. (Koo, [0045], [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 18:
	Koo discloses a display driving device, comprising: (Koo, See Abstract.)
	 a driving module configured to periodically output driving time sequences, (Koo, [0057], “The display panel driving circuit 130 may drive the display panel 110. In an example embodiment, the display panel driving circuit 130 may include a scan driver, a data driver, a timing controller, etc. The display panel 110 may be connected to the data driver via a plurality of data-lines. The display panel 110 may be connected to the scan driver via a plurality of scan-lines. The data driver may provide a data signal DS to the pixels P of the display panel 110 via the data-lines. The scan driver may provide a scan signal SS to the pixels P of the display panel 110 via the scan-lines. The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	wherein each of the driving time sequences comprises an execution time sequence and a blank time sequence; and (Koo, [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	an adjustment module configured to be connected to the driving module, (Koo, [0057], “The timing controller may generate a control signal and may provide the control signal to the scan driver and the data driver to control the scan driver and the data driver. In some example embodiments, the timing controller may perform a specific processing (e.g., data compensation, etc) on image frame data input from an external component. The backlight unit 120 may be disposed under the display panel 110 or beside the display panel 110 to provide light to the display panel 110. The backlight unit driving circuit 140 may drive the backlight unit 120 (indicated by CTL).”)
	 the adjustment module outputs adjusting time sequences to the driving module in a timing range of each of the blank time sequences, (Koo, [0044], “In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	each of the adjusting time sequences is not continuous with previous the execution time sequence; (Koo, [0044], “In still another example embodiment, as illustrated in FIG. 3D, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from the first point FT that is after the start point BT of the blank period BLANK(n) of the image frame IF(n) to the second point ST that is before the end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
	wherein the adjustment module is further configured to be connected to a source voltage adjustment device, the source voltage adjustment device is configured to output a source voltage adjustment signal, and the adjustment module adjusts a source adjustment voltage of the adjusting time sequence according to the source voltage adjustment signal. (Koo, [0045], [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 11-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. U.S. Patent Application Publication No. 2020/0175930 A1 as applied to the claims above, and further in view of Lin et al. U.S. Patent Application Publication No. 2019/0057646 A1 hereinafter Lin.

Consider Claim 2:
	Koo discloses the display driving device according to claim 1 and the driving module (Koo, [0057]), however does not provide details of the driving module comprises: a first data multiplexer configured to output a first multiplex driving time sequence, wherein the first multiplex driving time sequence comprises a first execution time sequence and a first blank time sequence; a second data multiplexer configured to output a second multiplex driving time sequence, wherein the second multiplex driving time sequence comprises a second execution time sequence and a second blank time sequence; a third data multiplexer configured to output a third multiplex driving time sequence, wherein the third multiplex driving time sequence comprises a third execution multiplexer time sequence and a third blank time sequence; wherein the first execution time sequence, the second execution time sequence, and the third execution time sequence are outputted in a timing range of the execution time sequence, and wherein the first blank time sequence, the second blank time sequence, and the third time sequence are outputted in a timing range of the blank time sequence.
	Lin however teaches that those of skill in the art before the effective filing date of the invention knew that the driving module comprises: a first data multiplexer configured to output a first multiplex driving time sequence, wherein the first multiplex driving time sequence comprises a first execution time sequence and a first blank time sequence; a second data multiplexer configured to output a second multiplex driving time sequence, wherein the second multiplex driving time sequence comprises a second execution time sequence and a second blank time sequence; a third data multiplexer configured to output a third multiplex driving time sequence, wherein the third multiplex driving time sequence comprises a third execution multiplexer time sequence and a third blank time sequence; wherein the first execution time sequence, the second execution time sequence, and the third execution time sequence are outputted in a timing range of the execution time sequence, and wherein the first blank time sequence, the second blank time sequence, and the third time sequence are outputted in a timing range of the blank time sequence. (Lin, [0031], “Column driver circuitry 20 may output data line signals that contain grayscale information for multiple color channels, such as red, green, and blue channels (see, e.g., FIG. 2). Demultiplexing circuitry 54 may demultiplex this data line signal into respective R, G, and B data line signals on respective data lines 48. As shown in the example of FIG. 2, a display demultiplexer control circuit such as display demultiplexer control circuit 58 in column circuitry 20 may be used to supply data line demultiplexer control signals R, G, and B (corresponding to red, green, and blue channels in this example) to the gate terminals of demultiplexing transistors 60. Data line drivers 62 may produce data line output signals SO1, SO2, . . . . (sometimes referred to as source output signals) on data line paths 64. The source output signals contain analog pixel data for image pixels of all three colors (i.e., red, blue, and green). The control signals that are applied to the gates of demultiplexing transistors 60 turn transistors 60 on and off in a pattern that routes red channel information from the source output signals to red data lines RDL, that routes green channel information from the source output signals to green data lines GDL, and that routes blue channel information from the source output signals to blue data lines BDL.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to that a driving module would comprise a series of multiplexers for switching individual data lines as this was well known by those of skill in the art as taught in Lin and was known to provide the functionality of control signals that are applied to the gates of demultiplexing transistors on and off in a pattern that routes red channel, green channel, and blue channel information from the source output signals to the data lines. (Lin, [0031])
Consider Claim 5:
	Koo in view of Lin discloses The display driving device according to claim 2, wherein the adjustment module comprises: a first data multiplexer adjusting member connected to the first data multiplexer, the first data multiplexer adjusting member configured to output a first adjusting time sequence to the first data multiplexer; a second data multiplexer adjusting member connected to the second data multiplexer, the second data multiplexer adjusting member configured to output a second adjusting time sequence to the second data multiplexer; a third data multiplexer adjusting member connected to the third data multiplexer, the third data multiplexer adjusting member configured to output a third adjusting time sequence to the third data multiplexer; wherein the adjusting time sequence comprises the first adjusting time sequence, the second adjusting time sequence, and the third adjusting time sequence; wherein the first adjusting time sequence is outputted in a timing range of the first blank time sequence, the second adjusting time sequence is outputted in a timing range of the second blank time sequence, and the third adjusting time sequence is outputted in a timing range of the third blank time sequence. (Lin, [0031], “Column driver circuitry 20 may output data line signals that contain grayscale information for multiple color channels, such as red, green, and blue channels (see, e.g., FIG. 2). Demultiplexing circuitry 54 may demultiplex this data line signal into respective R, G, and B data line signals on respective data lines 48. As shown in the example of FIG. 2, a display demultiplexer control circuit such as display demultiplexer control circuit 58 in column circuitry 20 may be used to supply data line demultiplexer control signals R, G, and B (corresponding to red, green, and blue channels in this example) to the gate terminals of demultiplexing transistors 60. Data line drivers 62 may produce data line output signals SO1, SO2, . . . . (sometimes referred to as source output signals) on data line paths 64. The source output signals contain analog pixel data for image pixels of all three colors (i.e., red, blue, and green). The control signals that are applied to the gates of demultiplexing transistors 60 turn transistors 60 on and off in a pattern that routes red channel information from the source output signals to red data lines RDL, that routes green channel information from the source output signals to green data lines GDL, and that routes blue channel information from the source output signals to blue data lines BDL.”)
Consider Claim 11:
	Koo discloses the display driving device according to claim 5, wherein the first adjusting time sequence is not continuous with the first execution time sequence, the second adjusting time sequence is not continuous with the second execution time sequence, and the third adjusting time sequence is not continuous with the third execution time sequence. (Koo, [0044], “In still another example embodiment, as illustrated in FIG. 3D, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from the first point FT that is after the start point BT of the blank period BLANK(n) of the image frame IF(n) to the second point ST that is before the end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 12:
	Koo discloses the display driving device according to claim 5, wherein the first adjusting time sequence is continuous with the first execution time sequence, the second adjusting time sequence is continuous with the second execution time sequence, and the third adjusting time sequence is continuous with the third execution time sequence. (Koo, [0044], “In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)

Consider Claim 13:
	Koo discloses the display driving device according to claim 5, wherein each of the first adjusting time sequences occupies each of the first blank time sequences, each of the second adjusting time sequences occupies each of the second blank time sequences, and each of the third adjusting time sequences occupies each of the third blank time sequences. (Koo, [0045], [0044], “During the portion of the time period of the image frame IF(n), the method of FIG. 1 may adjust the luminance of the backlight unit. In an example embodiment, as illustrated in FIG. 3A, the method of FIG. 1 may reflect the luminance compensation value according to the data polarity dominance of the image frame IF(n) on the luminance of the backlight unit from a start point BT of a blank period BLANK(n) of the image frame IF(n) to an end point ET of the blank period BLANK(n) of the image frame IF(n) (indicated by ADJ).”)
Consider Claim 15:
	Koo discloses the display driving device according to claim 14, and the driving module (Koo, [0057]), however does not provide details of the driving module comprises: a first data multiplexer configured to output a first multiplex driving time sequence, wherein the first multiplex driving time sequence comprises a first execution time sequence and a first blank time sequence; a second data multiplexer configured to output a second multiplex driving time sequence, wherein the second multiplex driving time sequence comprises a second execution time sequence and a second blank time sequence; a third data multiplexer configured to output a third multiplex driving time sequence, wherein the third multiplex driving time sequence comprises a third execution multiplexer time sequence and a third blank time sequence; wherein the first execution time sequence, the second execution time sequence, and the third execution time sequence are outputted in a timing range of the execution time sequence, and wherein the first blank time sequence, the second blank time sequence, and the third time sequence are outputted in a timing range of the blank time sequence.
	Lin however teaches that those of skill in the art before the effective filing date of the invention knew that the driving module comprises: a first data multiplexer configured to output a first multiplex driving time sequence, wherein the first multiplex driving time sequence comprises a first execution time sequence and a first blank time sequence; a second data multiplexer configured to output a second multiplex driving time sequence, wherein the second multiplex driving time sequence comprises a second execution time sequence and a second blank time sequence; a third data multiplexer configured to output a third multiplex driving time sequence, wherein the third multiplex driving time sequence comprises a third execution multiplexer time sequence and a third blank time sequence; wherein the first execution time sequence, the second execution time sequence, and the third execution time sequence are outputted in a timing range of the execution time sequence, and wherein the first blank time sequence, the second blank time sequence, and the third time sequence are outputted in a timing range of the blank time sequence. (Lin, [0031], “Column driver circuitry 20 may output data line signals that contain grayscale information for multiple color channels, such as red, green, and blue channels (see, e.g., FIG. 2). Demultiplexing circuitry 54 may demultiplex this data line signal into respective R, G, and B data line signals on respective data lines 48. As shown in the example of FIG. 2, a display demultiplexer control circuit such as display demultiplexer control circuit 58 in column circuitry 20 may be used to supply data line demultiplexer control signals R, G, and B (corresponding to red, green, and blue channels in this example) to the gate terminals of demultiplexing transistors 60. Data line drivers 62 may produce data line output signals SO1, SO2, . . . . (sometimes referred to as source output signals) on data line paths 64. The source output signals contain analog pixel data for image pixels of all three colors (i.e., red, blue, and green). The control signals that are applied to the gates of demultiplexing transistors 60 turn transistors 60 on and off in a pattern that routes red channel information from the source output signals to red data lines RDL, that routes green channel information from the source output signals to green data lines GDL, and that routes blue channel information from the source output signals to blue data lines BDL.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to that a driving module would comprise a series of multiplexers for switching individual data lines as this was well known by those of skill in the art as taught in Lin and was known to provide the functionality of control signals that are applied to the gates of demultiplexing transistors on and off in a pattern that routes red channel, green channel, and blue channel information from the source output signals to the data lines. (Lin, [0031])

Consider Claim 16:
	Koo discloses the display driving device according to claim 14, however does not specify wherein the adjustment module comprises: a first data multiplexer adjusting member connected to the first data multiplexer, the first data multiplexer adjusting member configured to output a first adjusting time sequence to the first data multiplexer; a second data multiplexer adjusting member connected to the second data multiplexer, the second data multiplexer adjusting member configured to output a second adjusting time sequence to the second data multiplexer; and a third data multiplexer adjusting member connected to the third data multiplexer, the third data multiplexer adjusting member configured to output a third adjusting time sequence to the third data multiplexer.
	Lin however teaches that those of skill in the art before the effective filing date of the invention knew that the adjustment module comprises a first data multiplexer adjusting member connected to the first data multiplexer, the first data multiplexer adjusting member configured to output a first adjusting time sequence to the first data multiplexer; a second data multiplexer adjusting member connected to the second data multiplexer, the second data multiplexer adjusting member configured to output a second adjusting time sequence to the second data multiplexer; and a third data multiplexer adjusting member connected to the third data multiplexer, the third data multiplexer adjusting member configured to output a third adjusting time sequence to the third data multiplexer. (Lin, [0031], “Column driver circuitry 20 may output data line signals that contain grayscale information for multiple color channels, such as red, green, and blue channels (see, e.g., FIG. 2). Demultiplexing circuitry 54 may demultiplex this data line signal into respective R, G, and B data line signals on respective data lines 48. As shown in the example of FIG. 2, a display demultiplexer control circuit such as display demultiplexer control circuit 58 in column circuitry 20 may be used to supply data line demultiplexer control signals R, G, and B (corresponding to red, green, and blue channels in this example) to the gate terminals of demultiplexing transistors 60. Data line drivers 62 may produce data line output signals SO1, SO2, . . . . (sometimes referred to as source output signals) on data line paths 64. The source output signals contain analog pixel data for image pixels of all three colors (i.e., red, blue, and green). The control signals that are applied to the gates of demultiplexing transistors 60 turn transistors 60 on and off in a pattern that routes red channel information from the source output signals to red data lines RDL, that routes green channel information from the source output signals to green data lines GDL, and that routes blue channel information from the source output signals to blue data lines BDL.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to that a driving module would comprise a series of multiplexers for switching individual data lines as this was well known by those of skill in the art as taught in Lin and was known to provide the functionality of control signals that are applied to the gates of demultiplexing transistors on and off in a pattern that routes red channel, green channel, and blue channel information from the source output signals to the data lines. (Lin, [0031])

Consider Claim 19:
	Koo discloses the display driving device according to claim 18, however does not specify wherein the adjustment module comprises: a first data multiplexer adjusting member connected to the first data multiplexer, the first data multiplexer adjusting member configured to output a first adjusting time sequence to the first data multiplexer; a second data multiplexer adjusting member connected to the second data multiplexer, the second data multiplexer adjusting member configured to output a second adjusting time sequence to the second data multiplexer; and a third data multiplexer adjusting member connected to the third data multiplexer, the third data multiplexer adjusting member configured to output a third adjusting time sequence to the third data multiplexer.
	Lin however teaches that those of skill in the art before the effective filing date of the invention knew that the adjustment module comprises: a first data multiplexer adjusting member connected to the first data multiplexer, the first data multiplexer adjusting member configured to output a first adjusting time sequence to the first data multiplexer; a second data multiplexer adjusting member connected to the second data multiplexer, the second data multiplexer adjusting member configured to output a second adjusting time sequence to the second data multiplexer; and a third data multiplexer adjusting member connected to the third data multiplexer, the third data multiplexer adjusting member configured to output a third adjusting time sequence to the third data multiplexer. (Lin, [0031], “Column driver circuitry 20 may output data line signals that contain grayscale information for multiple color channels, such as red, green, and blue channels (see, e.g., FIG. 2). Demultiplexing circuitry 54 may demultiplex this data line signal into respective R, G, and B data line signals on respective data lines 48. As shown in the example of FIG. 2, a display demultiplexer control circuit such as display demultiplexer control circuit 58 in column circuitry 20 may be used to supply data line demultiplexer control signals R, G, and B (corresponding to red, green, and blue channels in this example) to the gate terminals of demultiplexing transistors 60. Data line drivers 62 may produce data line output signals SO1, SO2, . . . . (sometimes referred to as source output signals) on data line paths 64. The source output signals contain analog pixel data for image pixels of all three colors (i.e., red, blue, and green). The control signals that are applied to the gates of demultiplexing transistors 60 turn transistors 60 on and off in a pattern that routes red channel information from the source output signals to red data lines RDL, that routes green channel information from the source output signals to green data lines GDL, and that routes blue channel information from the source output signals to blue data lines BDL.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to that a driving module would comprise a series of multiplexers for switching individual data lines as this was well known by those of skill in the art as taught in Lin and was known to provide the functionality of control signals that are applied to the gates of demultiplexing transistors on and off in a pattern that routes red channel, green channel, and blue channel information from the source output signals to the data lines. (Lin, [0031])

Claim Rejections - 35 USC § 103
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. U.S. Patent Application Publication No. 2020/0175930 A1 in view of Lin et al. U.S. Patent Application Publication No. 2019/0057646 A1 as applied to claim 2 above, and further in view of Park et al. U.S. Patent Application Publication No. 2010/0109996 A1 hereinafter Park.

Consider Claim 3:
	Koo in view of Lin disclose a scan driver and scan lines (Koo [0057]) for the display driving device according to claim 2, however do not specify when the driving module outputs the blank time sequence, the plurality of driving gates are turned off.
	Park however teaches it was a technique known to those having ordinary skill the art before the effective filing date of the invention to provide when the driving module outputs the blank time sequence, the plurality of driving gates are turned off. (Park, [0013], “The present invention discloses a method of driving a gate line. In the method, a plurality of gate signals, which are generated from a plurality of shift registers connected to a plurality of gate lines, is applied to the gate lines. An output of the gate signals is blocked during a vertical blanking interval, and then a gate off voltage is applied to the gate lines during the vertical blanking interval.”)
	Therefore, it would have been obvious to use the known technique of stopping the gate lines during the blanking period as this was a known technique in view of Park and would have been utilized for the purpose preventing driving defects of a display apparatus. (Park, [0009])

Consider Claim 4:
	Koo in view of Lin disclose a scan driver and scan lines (Koo [0057]) for the display driving device according to claim 2, however do not specify when the driving module outputs the blank time sequence, the plurality of driving gates are in a low potential state.
	Park however teaches it was a technique known to those having ordinary skill the art before the effective filing date of the invention to when the driving module outputs the blank time sequence, the plurality of driving gates are in a low potential state. (Park, [0013], “The present invention discloses a method of driving a gate line. In the method, a plurality of gate signals, which are generated from a plurality of shift registers connected to a plurality of gate lines, is applied to the gate lines. An output of the gate signals is blocked during a vertical blanking interval, and then a gate off voltage is applied to the gate lines during the vertical blanking interval.” See Fig. 7)
	Therefore, it would have been obvious to use the known technique of stopping the gate lines during the blanking period as this was a known technique in view of Park and would have been utilized for the purpose preventing driving defects of a display apparatus. (Park, [0009])

Claim Rejections - 35 USC § 103
Claim(s) 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. U.S. Patent Application Publication No. 2020/0175930 A1 in view of Lin et al. U.S. Patent Application Publication No. 2019/0057646 A1 as applied to claims 9, 1`4, and 18 above, and further in view of Washio et al. U.S. Patent Application Publication No. 2003/0058232 A1 hereinafter Washio.

Consider Claim 10:
	Koo discloses the display driving device according to claim 9, wherein the source adjustment voltage is configured to same as a value of an intermediate voltage of the execution time sequence.
	Washio however teaches it was a known technique in the art to apply an intermediate value and thus teaches wherein the source adjustment voltage is configured to same as a value of an intermediate voltage of the execution time sequence. (Washio, [0014], “The image display device of the present invention includes an electro-optic element, and a corresponding pair of an active element and a pixel capacitor, which are provided at an area sectored by a plurality of scanning lines and a plurality of data signal lines intersecting with each other, and the electro-optic element is driven to create a display in accordance with an electric charge that has been taken in the pixel capacitor by means of the active element during a scanning period of the scanning signal line, wherein the image display device further includes charging means for charging the data signal line to a substantially intermediate potential of a data signal at a frame corresponding to a non-scanning period of the scanning signal line during the non-scanning period.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Washio as this was know to be used for the purpose of by setting the potential of the data signal line to be the substantially intermediate potential of the data signal, the extremely large dispersion does not occur in the potential of the pixel capacitors with respect to the potential of the data signal line, so that it is possible to restrict dispersion of a leak current flowing via the active element. (Washio, [0016])

Consider Claim 17:
	Koo discloses the display driving device according to claim 14, however does not specify wherein a value of source adjustment voltage is configured to same as a value of an intermediate voltage of the execution time sequence.
	Washio however teaches it was a known technique in the art to apply an intermediate value and thus teaches wherein a value of source adjustment voltage is configured to same as a value of an intermediate voltage of the execution time sequence. (Washio, [0014], “The image display device of the present invention includes an electro-optic element, and a corresponding pair of an active element and a pixel capacitor, which are provided at an area sectored by a plurality of scanning lines and a plurality of data signal lines intersecting with each other, and the electro-optic element is driven to create a display in accordance with an electric charge that has been taken in the pixel capacitor by means of the active element during a scanning period of the scanning signal line, wherein the image display device further includes charging means for charging the data signal line to a substantially intermediate potential of a data signal at a frame corresponding to a non-scanning period of the scanning signal line during the non-scanning period.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Washio as this was know to be used for the purpose of by setting the potential of the data signal line to be the substantially intermediate potential of the data signal, the extremely large dispersion does not occur in the potential of the pixel capacitors with respect to the potential of the data signal line, so that it is possible to restrict dispersion of a leak current flowing via the active element. (Washio, [0016])

Consider Claim 20:
	Koo discloses the display driving device according to claim 18, however does not specify wherein a value of the source adjustment voltage is configured to same as a value of an Intermediate voltage of the execution time sequence.
	Washio however teaches it was a known technique in the art to apply an intermediate value and thus teaches wherein a value of the source adjustment voltage is configured to same as a value of an Intermediate voltage of the execution time sequence. (Washio, [0014], “The image display device of the present invention includes an electro-optic element, and a corresponding pair of an active element and a pixel capacitor, which are provided at an area sectored by a plurality of scanning lines and a plurality of data signal lines intersecting with each other, and the electro-optic element is driven to create a display in accordance with an electric charge that has been taken in the pixel capacitor by means of the active element during a scanning period of the scanning signal line, wherein the image display device further includes charging means for charging the data signal line to a substantially intermediate potential of a data signal at a frame corresponding to a non-scanning period of the scanning signal line during the non-scanning period.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Washio as this was know to be used for the purpose of by setting the potential of the data signal line to be the substantially intermediate potential of the data signal, the extremely large dispersion does not occur in the potential of the pixel capacitors with respect to the potential of the data signal line, so that it is possible to restrict dispersion of a leak current flowing via the active element. (Washio, [0016])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626